Carlisle, J.
An unverified statement or certificate of counsel for the plaintiff in error that he has on a day named served counsel for the defendant in error with a copy of the bill of exceptions by handing him a copy in person is insufficient to comply with the requirements as to service set out in Code i 6-911; and where no waiver or acknowledgment of service otherwise appears in the record, the writ of error must be dismissed for lack of jurisdiction in this court. Hall Motors v. Decatur Lincoln-Mercury Co., ante.

Writ of error dismissed.


Gardner, P. J., and Townsend, J., concur.